                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

DARRELL DEWAYNE BUSH                             §

v.                                               §      CIVIL ACTION NO. 6:18cv606
SMITH COUNTY, ET AL.                             §


                                    ORDER OF DISMISSAL


       The above-styled and numbered civil action was heretofore referred to United States

Magistrate Judge K. Nicole Mitchell. The Report and Recommendation of the Magistrate Judge,

which contains proposed findings of fact and recommendations for the disposition of such action,
has been presented for consideration, and no objections thereto having been timely filed, the Court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts

same as the findings and conclusions of the court. It is accordingly
       ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE.

All motions not previously ruled on are DENIED.

       SIGNED this the 4 day of March, 2020.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                 1
